Citation Nr: 0609379	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran had ocean-going service in the United States 
Merchant Marines from December 22, 1944 to March 30, 1945, 
and from May 22, 1945 to July 10, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for bilateral hearing loss.


FINDING OF FACT

A bilateral sensorineural hearing loss has been linked to 
active service.  

CONCLUSION OF LAW

A bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Because of 
the favorable outcome in this case, and failure of VA to 
fully comply with VCAA is harmless error.

The RO unsuccessfully attempted to obtain the veteran's 
service medical records.  Merchant seamen who served under 
the jurisdiction of the Coast Guard do not have service 
medical records.  However, these seamen were eligible to 
receive medical treatment at U.S. Public Health Service 
(USPHS) hospitals, and the USPHS does have microfilm copies 
of certain medical records.  The veteran did not allege 
treatment at a USPHS facility.  He was able to recall that he 
received a hearing aid in 1946, but could not remember where 
it had been issued.  

In support of his claim, the veteran submitted medical 
statements from private health care providers which were to 
the effect that the veteran developed bilateral sensorineural 
hearing loss as a result of noise exposure while in the 
Merchant Marines.

VA did not undertake any medical development which would have 
confirmed or refuted these statements

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service. 38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In claims for benefits, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held in numerous opinions that the Board may not 
refute the expert medical conclusions in the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet.App.171, 175 (1991).  In the present case, 
although provided with ample opportunity to refer this claim 
to a VA health care provider for a medical opinion, VA chose 
not to do so.  The only VA "medical conclusions" associated 
with the claims folder were those of employees of VA not 
identified as having medical training.  

Accordingly, in cases such as these, where the evidence is in 
equipoise, the benefit of the doubt must be resolved in favor 
of the veteran.  Therefore, service connection for a hearing 
loss disability is warranted. 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


